Case 1:19-cv-05031-SEB-DLP Document 63 Filed 04/15/21 Page 1 of 5 PageID #: 336




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 MARK MCCLESKEY,                                )
 INDIANA STATE COUNCIL OF                       )
 PLASTERERS AND CEMENT MASONS                   )
 HEALTH AND WELFARE AND PENSION                 )
 FUNDS,                                         )
                                                )
                             Plaintiffs,        )
                                                )
                        v.                      )      No. 1:19-cv-05031-SEB-DLP
                                                )
 LUCAS STUCCO STONE & BRICK, LLC,               )
 TVH EXTERIOR LLC,                              )
                                                )
                             Defendants.        )

                                           ORDER

         This matter comes before the Court on the Plaintiffs' Motion to Extend

 Discovery, Dkt. [49]. The motion was referred to the Undersigned for ruling and, for

 the reasons that follow, is hereby DENIED.

    I.      Background

         Plaintiffs initiated this action on December 26, 2019, alleging that the

 Defendants failed to pay various benefits to the Union fund as required by the

 collective bargaining agreement. (Dkt. 1). Plaintiffs requested an audit from

 January 1, 2011 to the present. (Id.).

         On June 8, 2020, the Court entered a case management plan that set a

 deadline of January 1, 2021 for the parties to complete all discovery and file any

 dispositive motions. (Dkt. 37). At the December 9, 2020 telephonic status

 conference, the parties indicated that they were working toward a settlement and
Case 1:19-cv-05031-SEB-DLP Document 63 Filed 04/15/21 Page 2 of 5 PageID #: 337




 might have the case resolved quickly. (Dkt. 44). During the January 13, 2021

 telephonic status conference, the parties indicated that the audit was being

 challenged and that the Plaintiffs would revise their settlement demand after

 receiving the revised audit. (Dkt. 48). The Undersigned instructed the parties to file

 a formal motion to reopen the discovery and dispositive motion deadline. (Id.).

          On March 2, 2021, Plaintiffs filed the present motion to reopen and extend

 the discovery deadline through May 1, 2021. (Dkt. 49). Defendants filed a response

 on March 10, 2021; Plaintiffs filed their reply on March 12, 2021; and Defendants

 filed a surreply on March 19, 2021. (Dkts. 50, 52, 61). The parties presented further

 argument during the March 18, 2021 telephonic status conference. (Dkt. 62).

    II.      Legal Standard

          Pursuant to Federal Rule of Civil Procedure 16, the Court must issue a

 scheduling order limiting the time “to join other parties, amend the pleadings,

 complete discovery, and file motions.” Fed. R. Civ. P. 16(b)(3)(A). The scheduling

 order, though, “may be modified only for good cause and with the judge's consent.”

 Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard primarily considers the

 diligence of the party seeking amendment.” Trustmark Ins. Co. v. Gen. & Cologne

 Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005) (citation omitted). In other words,

 “the good cause standard is met when the movant demonstrates that despite due

 diligence in discovery, the Court's case management deadlines cannot be met.”

 Stewardson v. Cass Cty., No. 3:18-cv-958-DRL-MGG, 2020 WL 5249453, at *1 (N.D.

 Ind. Sept. 3, 2020). “Lack of undue prejudice or surprise to the nonmoving party is
Case 1:19-cv-05031-SEB-DLP Document 63 Filed 04/15/21 Page 3 of 5 PageID #: 338




 insufficient to establish good cause under Rule 16(b).” Atain Specialty Ins. Co. v.

 Sandwich Fair Ass'n, Inc., No. 19 CV 5120, 2021 WL 929093, at *2 (N.D. Ill. Mar.

 11, 2021) (citation omitted).

     III.   Discussion

        Plaintiffs now request to reopen and extend the discovery deadline through

 May 1, 2021. (Dkts. 49, 52). Plaintiffs argue that they have diligently engaged in

 discovery by issuing subpoenas, reviewing discovery responses, and consistently

 engaging in settlement negotiations with the Defendants. (Dkt. 52 at 1-2). 1

 Plaintiffs also note that when asked their position on extending the discovery

 deadline, on December 21, 2020 Defendants indicated they had no objection. (Id. at

 2). Moreover, Plaintiffs maintain, any delay in discovery experienced when

 rescheduling depositions or halting subpoenas "was based on courtesy to defense

 counsel." (Id. at 3).

        Defendants maintain that the Plaintiffs have failed to establish good cause

 for reopening and extending the discovery deadline. (Dkt. 50 at 2-4). Defendants

 argue that when the parties discussed the discovery deadline in December 2020,

 they did not agree to a blanket extension of the deadline, but instead agreed to an

 extension through February 15, 2021. (Dkt. 61 at 4). Perhaps most importantly,




 1In their surreply, Defendants argue that Plaintiffs raised arguments for the first time in reply and,
 thus, those arguments should not be considered. (Dkt. 61 at 1-2). The Undersigned, using her broad
 discretion when managing the case, concludes that Plaintiffs' reply brief arguments should be
 considered because they are pertinent to resolving the issues in this case and the Defendants were
 able to sufficiently respond to Plaintiffs' arguments in a surreply brief. (Dkt. 61).
Case 1:19-cv-05031-SEB-DLP Document 63 Filed 04/15/21 Page 4 of 5 PageID #: 339




 Defendants further contend that Plaintiffs have not offered any explanation for

 their delay in filing the motion to extend discovery. (Id. at 4).

         The Court first acknowledges that there would be minimal prejudice to the

 Defendants in extending the discovery deadline, largely because there is no trial

 date scheduled. 2 It is also recognized that the deposition of Defendants' corporate

 representative is likely necessary discovery for this ERISA case. Any concerns about

 the ability to complete necessary discovery, however, are outweighed by Plaintiffs'

 lack of diligence in seeking an extension of the discovery deadline.

         Plaintiffs argue that a discovery extension was discussed with and approved

 by Defendants' counsel on December 21, 2020, and Plaintiffs' email exchange

 indicates that the motion would be filed the same day – yet, a motion was not filed.

 The Undersigned even told the parties to file a motion to reopen the discovery and

 dispositive motion deadline during the January 13, 2021 status conference, but

 Plaintiffs' counsel still did not file a motion. Not until six weeks later, almost 10

 weeks after the initial conversation with Defendants, did Plaintiffs' counsel move to

 extend the discovery deadline. (Dkt. 49).

         Although the Court accepts that the Plaintiffs acted diligently in engaging in

 discovery up until December 2020 and in settlement negotiations with Defendants

 throughout 2020 and into 2021, the Court cannot accept that a ten week delay in

 requesting to reopen discovery constitutes due diligence, especially when the Court


 2 Defendants argue several times that they would experience prejudice by having to engage in
 discovery so close to the July 2021 trial date. (See Dkt. 50 at 1, 4; Dkt. 61 at 4). There is no trial date;
 instead, the Defendants reference the case management plan's requested trial date. (Dkt. 37 at 6).
 Until the Court issues a separate scheduling order with a trial date, no trial date exists.
Case 1:19-cv-05031-SEB-DLP Document 63 Filed 04/15/21 Page 5 of 5 PageID #: 340




 specifically instructed the parties to file such a motion on January 13, 2021.

 Additionally, Plaintiffs' email exchange on December 21, 2020 shows that Plaintiffs

 were intending to move for an extension of the discovery deadline before the

 deadline passed, but Plaintiffs then waited another ten weeks, until after the

 deadline had passed, to file the motion. Plaintiffs offer no explanation for their

 delay in filing the present motion and there is nothing in the record that would

 explain why a ten-week delay was justified. As such, the Undersigned finds that the

 Plaintiffs have not demonstrated good cause to reopen and extend the discovery

 deadline. Plaintiffs' motion is thus denied.

    IV.      Conclusion

          Plaintiffs failed to establish good cause for reopening the discovery deadline.

 Accordingly, Plaintiffs' Motion to Extend Discovery, Dkt. [49], is hereby DENIED.

          So ORDERED.




          Date: 4/15/2021




 Distribution:
 All ECF-registered counsel of record.
